Citation Nr: 0316004	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  91-42 453	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of hypertensive cardiovascular disease, 
currently rated as 60 percent disabling.

2.  Evaluation of degenerative arthritis of the right ankle, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

The case was previously before the Board in February 1992, 
November 1995, and August 1999.  In August 1999, the Board 
granted a 30 percent evaluation for the hypertensive 
cardiovascular disease, prior to January 12, 1998.  The Board 
remanded the evaluation as of January 12, 1998.  In March 
2003, the RO granted a 60 percent evaluation for hypertensive 
heart disease from January 12, 1998.  A separate rating of 10 
percent was established for hypertension effective from July 
17, 2000.  Also in March 2003, the RO granted a 10 percent 
rating for the right ankle disability, from the date of 
claim, April 25, 1990.  As higher evaluations are possible, 
these issues remain before the Board.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

In September 2002, the RO sent the veteran a letter pursuant 
to VCAA.  The beginning paragraphs acknowledged the veteran's 
increased rating claims.  Nevertheless, in the portion of the 
letter which told the veteran what the evidence must show to 
establish entitlement, there was no discussion of the 
evidence needed to establish of his claims for increased 
ratings.  Consequently, the letter does not comply with the 
notice requirements of VCAA and the veteran must be sent a 
letter which actually tells him what evidence is needed to 
support his claims.  

On VA examination in October 2002, the right ankle had no 
significant synovitis, erythema, effusion or crepitus.  There 
was a notation that the veteran would be sent to Physical 
Therapy for range of motion studies and X-rays.  The X-ray 
reports are in the file; the range of motion studies are not. 

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The RO 
must notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support the claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish.  
Particularly, the RO should notify the 
veteran of the evidence needed for a 
higher evaluation for each claim.

2.  The RO should obtain and associate 
with the claims folder the report of the 
range of motion studies of the right ankle 
done by the Physical Therapy clinic in 
October 2002.  If no such report is 
available, the veteran should be scheduled 
for examination to determine the range of 
motion of his right ankle.  Any factors 
which limit motion should be described.  
The point in the range of motion where any 
pain appears should be noted.

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


